Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kazuyoshi (JP 2104-218353) discloses at least a sheet stacking apparatus comprising a stacking portion (31), a lifting unit (32,33), a first abutting portion (150, and a second abutting portion (150), wherein the trailing end of the sheets stacked on the stacking portion abut the first abutting portion when the stacking portion is in a first vertical position, and wherein the trailing end of the sheets stacked on the stacking portion abut the first abutting portion when the stacking portion is in a second vertical position (see at least Abstract, fig.5); however, the prior art of record does fairly disclose or teach at least “wherein the first abutting portion is configured not to move in an up-down direction; wherein the first abutting portion supports the second abutting portion such that the second abutting portion is movable in the up-down direction, wherein, in a case where the stacking portion is lowered from a first position to a second position below the first position, the second abutting portion is configured not to move in accordance with the stacking portion, and wherein, in a case where the stacking portion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        12/17/2021